Citation Nr: 0123309	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In her VA Form 9, received in June 2001, the appellant 
requested a hearing before the Board at its central office.  
However, her hearing was cancelled after she indicated in 
correspondence received in August 2001, that she would be 
unable to personally attend the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in December 1996 as a result of prostate 
cancer with widespread metastasis.

3.  At the time of the veteran's death, service connection 
was in effect postoperative injuries to both feet, right knee 
arthralgia, postoperative sigmoid polyp and generalized 
neurodermatitis.

4.  There is no evidence that the veteran was stationed in 
Vietnam at any time during his active duty service.  There is 
no evidence that the veteran was exposed to Agent Orange 
during his active service.

5.  The veteran's fatal metastatic prostate cancer was not 
etiologically related to his service or any possible exposure 
to herbicides during service.

6.  Prostate cancer was first shown more than 1 year 
following separation from service.


CONCLUSION OF LAW

The veteran's primary prostate cancer and widespread 
metastatic cancer was not incurred in service, aggravated by 
service, or manifested to a degree of 10 percent within one 
year from service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate her claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that there was a letter sent notifying the appellant of the 
new law, and has been sent other letters and information 
concerning evidence needed to support the claim.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating this 
claim.

Factual Background

In August 1996 the veteran initially submitted claims for 
service connection for prostate and lung cancers based on 
exposure to Agent Orange.  The RO notified him in a September 
1996 letter that he should provide evidence that he served in 
Vietnam to substantiate his Agent Orange claim.  The veteran 
responded in November 1996 that he did not serve in Vietnam 
during his active military service, but worked there after 
his discharge from service.  Unfortunately, the veteran died 
one month later.  The appellant, his widow, filed her initial 
claim for service connection for the cause of the veteran's 
death in January 1997.  She did not appeal the February 1997 
rating decision which denied her claim.  In July 2000, she 
reopened her claim for service connection for the cause of 
the veteran's death because of the change in the regulations 
that added prostate cancer to those diseases presumed to be a 
result of exposure to herbicides.

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for any prostate disability.  
His service personnel records show no service in Vietnam at 
any time during his twenty years of active duty service.  It 
is not indicated in any of these records that the veteran was 
ever exposed to Agent Orange.

Post service treatment records from VA, private and Army 
facilities, indicate that the veteran was first diagnosed 
with prostate cancer in early January 1995.  A January 1995 
Womack Army Medical Center (WAMC) pathology report notes that 
tissue samples from biopsies of the prostate were diagnosed 
as infiltrating adenocarcinoma.  That same month, the veteran 
began radiation treatment at Cape Fear Valley Medical Center.  
Initially, a February 1995 whole body scan at WAMC revealed 
no evidence of skeletal metastases.  In June 1995, he 
underwent a computed tomography (CT) scan of his chest that 
revealed a mass in the right upper lobe that was a possible 
malignancy.  He had a bronchoscopy with biopsy in August 
1995.  The accompanying pathology report showed atypical 
cells that could represent reactive bronchoepithelial cells, 
but were not exclusive of a neoplastic process.  The 
following month WAMC and VA treatment records show a 
diagnosis of lung cancer.  VA treatment records refer to the 
lung mass as metastatic non-small cell cancer of the lung.  

An August 1996 emergency treatment record from Union Hospital 
of Cecil County reveals that the veteran lost consciousness 
and had a seizure during a road trip.  A CT scan of his head 
was negative; however a chest X-ray study noted advanced 
pulmonary carcinoma.  The assessment was seizure disorder of 
undetermined cause.  In September 1996, he underwent a 
magnetic resonance imaging (MRI) scan of his brain which 
showed brain metastases.  A WAMC oncologist noted his history 
of prostate, as well as nonsmall cell lung cancer.  However, 
based on recent laboratory results, the oncologist opined 
that it was extraordinarily unlikely that his prostate cancer 
had metastasized to his brain, and far more likely that his 
lung cancer had metastasized to his brain.  

His December 1996 death certificate shows that the veteran 
died from prostate cancer with widespread metastasis at a VA 
facility. He was 61 years old at the time.  An autopsy was 
not performed.

Analysis

The appellant contends that the veteran's death was a result 
of his service.  Prior to his death the veteran alleged that 
he had been exposed to Agent Orange because his job required 
travel in exposed areas.  In November 1996, in response to 
the RO's request, the veteran clarified that he had not 
served in Vietnam during his active duty, but traveled and 
worked there after his discharge.  It is confirmed by the 
service personnel records that the veteran was not stationed 
in Vietnam during his service.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  See also 
Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). If a 
veteran served in the Republic of Vietnam during the Vietnam 
era, service connection may also be granted on a presumptive 
basis for the following diseases, even though there is no 
record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).

The preponderance of the evidence does not indicate that the 
veteran was assigned or traveled to Vietnam at any time 
during his active military service.  Likewise, the 
preponderance of the medical evidence of record does not 
indicate that his fatal prostate cancer manifested within one 
year of his discharge.  There is, therefore no legal 
entitlement to service connection for the claimed disability 
on presumptive chronic disease or Agent Orange bases under 
controlling law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Likewise, with regard to the appellant's claim that 
the veteran's development of prostate cancer and his 
subsequent death are related to his service, the Board finds 
the preponderance of the evidence is again against her claim 
on a direct basis.  There is no medical evidence of record 
linking the veteran's fatal prostate cancer to his service, 
any incident therein or to any service-connected disability.  
While the appellant is competent to provide evidence of 
visible symptoms, she is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.

The appellant's representative contends that the case should 
be remanded to the RO because the appellant was not 
adequately notified of the evidence necessary to substantiate 
her claim.  The representative argues that the veteran may 
have flown into Vietnam during his service and that the 
appellant may be able to produce lay statements to that 
effect.  The Board finds that the RO's February 2001 letter 
to the appellant adequately advised her (although written in 
part as if it were addressed to the veteran) that she could 
submit lay statements to substantiate her claim.  It also 
advised her of the evidence already of record and that VA had 
a duty to assist her in obtaining any evidence she indicated 
might be relevant.  The appellant did not respond to this 
letter.  In light of this evidence and the veteran's own 
statement prior to his death that he was not assigned to 
Vietnam prior to his retirement from service, the Board finds 
that there is no further duty to assist the appellant in this 
matter.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

